Motion Granted, Appeal Dismissed, and Memorandum Opinion filed January
13, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00464-CV

 ELITE POWER, LLC AND BRANDON MICHAEL MARTIN, Appellants

                                       V.

     MOTH MANAGEMENT, INC. AND EADO INVESTMENTS, L.P.,
                        Appellees

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-86771


                         MEMORANDUM OPINION

      This is an appeal from a final judgment signed May 17, 2021. On January 5,
2022, the parties filed a joint motion to dismiss the appeal “with prejudice.” The
Texas Rules of Appellate Procedure speak only of a dismissal of an appeal; neither
“with prejudice” nor “without prejudice” is appended to the word “dismissal”. See
Tex. R. App. P. 42.1. We construe the motion as one for voluntary dismissal under
Texas Rule of Appellate Procedure 42.1(a)(1). So construed, the motion is granted,
and the appeal is dismissed.



                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                        2